Citation Nr: 0418650	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  94-16 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of facial trauma with multiple fractures.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from November 1969 to 
June 1990.  



This appeal is before the Board of Veterans' Appeals (Board) 
from a November 1991 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that granted service connection and an initial 
noncompensable rating for facial trauma with multiple 
fractures from July 1, 1990.  The veteran perfected a timely 
appeal of the initial rating.  

Although a November 1996 rating decision increased the rating 
to 10 percent from July 1, 1990, the claim for an initial 
rating in excess of 10 percent remains before the Board.  The 
veteran is presumed to seek the maximum benefit allowed by 
law or regulations, where less than the maximum benefit was 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

After a May 2002 Board decision continued the initial 10 
percent rating, the veteran appealed to the United States 
Court of Appeals for Veterans Claims.  Pursuant to a joint 
motion for remand in February 2003, the Court vacated the May 
2002 Board decision and remanded the appeal to the Board for 
another decision taking into consideration matters raised in 
its March 2003 order.  

In July 2003, the Board remanded the case to schedule a new 
VA examination for the veteran, which was accomplished in 
January 2004, and to inform the veteran of the new rating 
criteria for scars, which was accomplished in February 2004.  
This matter is now before the Board for appellate review.  


FINDING OF FACT

The veteran's facial scar is at least one-quarter inch (0.6 
centimeter) wide at the widest part, and the surface contour 
of the scar is elevated or depressed on palpation.  



CONCLUSION OF LAW

The criteria for entitlement to an initial rating of 30 
percent for residuals of facial trauma with multiple 
fractures are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.73, Diagnostic Code 5325, 
4.118, Diagnostic Codes 7800, 7803, 7804, 4.124a, Diagnostic 
Code 8207 (2003) (effective August 30, 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800, 7803, 7804 (2002) (effective 
prior to August 30, 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The claim may be adjudicated on the merits because the VA has 
fulfilled its duty to assist and inform the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The VA shall also notify the claimant and the claimant's 
representative, if any, of the evidence that is necessary to 
substantiate the claim, which evidence the claimant is to 
provide, which evidence the VA will attempt to obtain for the 
claimant, and the period of time in which the claimant is 
allowed to respond to notices.  See 38 U.S.C.A. § 5103(a) 
(West 2002); Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334, 1348 (Fed. Cir. 2003).  

The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The veteran received a VA examination in January 2004.  The 
veteran and his representative filed several lay statements 
with the RO, and the veteran's March 1993 substantive appeal 
declined the opportunity for a hearing before the Board.  

The January 1993 statement of the case and the February 2004 
supplemental statement of the case informed the veteran of 
applicable laws and regulations, including applicable 
provisions of The Veterans Claims Assistance Act of 2000, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  In these 
documents, the VA informed the veteran that it would obtain 
the available records in the custody of federal departments 
and agencies and request medical records from the identified 
private health care providers.  The veteran was informed that 
it was his responsibility to identify health care providers 
with specificity, that it was his responsibility to provide 
the evidence in his possession that pertained to the claim, 
and that it still remained his ultimate responsibility to 
obtain any lay statements and private medical evidence needed 
to support his claim.  

The VA has fulfilled its duty to assist and inform the 
veteran.  He was informed of new and applicable laws and 
regulations and of the evidence needed to substantiate the 
claim.  He was told which party was responsible for obtaining 
the evidence and provided ample opportunity to present such 
evidence.  The VA has obtained the identified pertinent 
records in its possession or confirmed the unavailability of 
such.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  


Entitlement to an initial rating in excess of 10 percent for
residuals of facial trauma with multiple fractures

The November 1991 rating decision granted service connection 
and the initial noncompensable rating for facial trauma with 
multiple fractures from July 1, 1990, and the veteran 
perfected a timely appeal of the initial rating.  The 
November 1996 rating decision increased the rating to 10 
percent from July 1, 1990, and the veteran continued to 
appeal the 10 percent rating.  See AB, 6 Vet. App. at 38.  

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  For the veteran to prevail in his 
claim for an increased rating, the evidence must show that 
his service-connected disability has caused greater 
impairment of his earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  The 
rating for a physical disability must be considered from the 
point of view of the veteran working or seeking work and the 
ability of the veteran's body as a whole, or of a system or 
organ of the body, to function under the ordinary conditions 
of daily life, including employment and self-support.  It is 
the responsibility of the rating specialist to interpret 
examination reports in light of the whole recorded history 
and to reconcile various reports into a consistent picture so 
that the current rating accurately reflects the present 
disability.  See 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  

The service-connected residuals of facial trauma with 
multiple fractures are currently evaluated under the criteria 
for disfigurement of the head, face, or neck.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  Given the diagnoses and 
findings of record, the Board will evaluate the veteran's 
residuals of facial trauma with multiple fractures under the 
criteria for muscle injury of the facial muscles (Diagnostic 
Code 5325), scars (Diagnostic Codes 7800, 7803, 7804), and 
paralysis of the seventh (trigeminal) cranial nerve 
(Diagnostic Code 8207).  See 38 C.F.R. §§ 4.73, Diagnostic 
Code 5325, 4.118, Diagnostic Codes 7800, 7803, 7804, 4.124a, 
Diagnostic Code 8207.  

A 10 percent evaluation for functional impairment of muscle 
injury of the facial muscles cannot be assigned because the 
January 2004 VA examiner found no impairment or loss of 
motion for masticatory function.  Except for a recent loose 
upper molar, the veteran reported no problems with eating, 
chewing, or any of his usual activities.  The minimum 
evaluation assigned if there is interference to any extent 
with mastication is 10 percent.  Therefore, a higher rating 
is available only if functional impairment due to muscle 
injury of the facial muscles warrants a higher evaluation for 
seventh (facial) cranial nerve neuropathy (Diagnostic Code 
8207), disfiguring scar (Diagnostic Code 7800), etc.  See 
38 C.F.R. § 4.73, Diagnostic Code 5325.  

The evidence does not justify a higher rating because there 
is no paralysis of the facial muscles.  Paralysis of the 
seventh cranial nerve is assigned a 30 percent evaluation if 
complete, a 20 percent evaluation if incomplete and severe, 
and a 10 percent evaluation if incomplete and moderate.  
Note: Dependent upon relative loss of innervation of facial 
muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8207.  At the 
January 2004 VA examination, the veteran was irritated by 
sensations of tingling and numbness but experienced no 
functional problems.  His condition caused no effect on his 
occupation or usual activities.  

Likewise, a higher rating is not warranted under the old 
criteria for disfigurement of the head, face, or neck.  Under 
the old criteria in effect prior to August 30, 2002, 
disfiguring scars of the head, face or neck are assigned a 50 
percent evaluation if complete or exceptionally repugnant 
deformity of one side of face or marked or repugnant 
bilateral disfigurement, a 30 percent evaluation if severe, 
especially if producing a marked and unsightly deformity of 
eyelids, lips, or auricles, a 10 percent evaluation if 
moderate and disfiguring, and a noncompensable evaluation if 
slight.  Note: When in addition to tissue loss and 
cicatrization there is marked discoloration, color contrast, 
or the like, the 50 percent rating under Code 7800 may be 
increased to 80 percent, the 30 percent to 50 percent, and 
the 10 percent to 30 percent.  The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2002) (effective prior to August 30, 
2002).  

The January 2004 VA examiner noted that the scar on the 
veteran's nose covered an area no larger than 1 centimeter by 
2 centimeters and that it was slightly discolored compared to 
surrounding skin and very slightly raised in the center and 
very slightly depressed along the margins.  The evidence did 
not show the severe disfigurement or unsightly deformity 
required for a higher rating under the old criteria for 
disfiguring scars of the head, face, or neck.  

Interestingly, however, a 30 percent rating is warranted 
under the new criteria for disfigurement of the head, face, 
or neck.  Under the new criteria for scars in effect from 
August 30, 2002, disfigurement of the head, face, or neck is 
assigned a 10 percent evaluation for one characteristic of 
disfigurement; a 30 percent evaluation for visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with two or three characteristics of disfigurement; 
a 50 percent evaluation for visible or palpable tissue loss 
and either gross distortion or asymmetry of two features or 
paired sets of features, or with four or five characteristics 
of disfigurement; and an 80 percent evaluation for visible or 
palpable tissue loss and either gross distortion of asymmetry 
of three or more features or paired sets of features, or with 
six or more characteristics of disfigurement.  Note 1:  The 
eight characteristics of disfigurement for purposed of 
evaluation under 38 C.F.R. § 4.118 are: 1) a scar five or 
more inches (13 or more centimeters) in length; 2) a scar at 
least one-quarter inch (0.6 centimeter) wide at the widest 
part; 3) surface contour of a scar is elevated or depressed 
on palpation; 4) a scar adherent to underlying tissue; 5) 
skin hypo-or hyper-pigmented in an area exceeding six square 
inches (39 square centimeters); 6) skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area 
exceedings six square inches (39 square centimeters); 7) 
underlying soft tissue missing in an area exceeding six 
square inches (39 square centimeters); and 8) skin indurated 
and inflexible in an area exceeding six square inches (39 
square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 7800 
(2003) (effective from August 30, 2002).  Note 2: Rate tissue 
loss of the auricle under Diagnostic Code 6207 (loss of 
auricle) and anatomical loss of the eye under Diagnostic Code 
6061 (anatomical loss of both eye) or Diagnostic Code 6063 
(anatomical loss of one eye), as appropriate.  Note 3:  Take 
into consideration unretouched color photographs when 
evaluating under these criteria.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (2003) (effective from August 30, 2002).  

The January 2004 VA examiner noted that the scar on the 
veteran's nose covered an area no larger than 1 centimeter by 
2 centimeters and that it was slightly discolored compared to 
surrounding skin and very slightly raised in the center and 
very slightly depressed along the margins.  Resolving all 
reasonable doubts in the veteran's favor, this means that the 
veteran had two disfigurements: 1) a scar at least one-
quarter inch (0.6 centimeter) wide at the widest part; and 
2) surface contour of a scar that was elevated or depressed 
on palpation.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C. § 5107; 
38 C.F.R. § 3.102 (2003).  A 30 percent rating is established 
under the new rating criteria.  

A higher rating is not justified because the veteran has no 
more than two disfigurements and because the evidence shows 
no visible or palpable tissue loss or gross distortion or 
asymmetry of two features or paired sets of features to 
support a 50 percent rating.  At the January 2004 VA 
examination, the veteran reported no significant nasal 
problems and no interference with his occupation and usual 
activities.  Except for a loose molar, the veteran's teeth 
were intact.  His ears and ocular movements were normal.  A 
30 percent rating, but no higher, should be assigned under 
the new criteria for disfigurement of the head, face, or 
neck.  

The veteran is now in receipt of a rating in excess of the 
maximum 10 percent available under the old and new criteria 
for superficial scars.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804 (2003) (effective from August 30, 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2002) (effective prior 
to August 30, 2002).  

For all these reasons, an initial 30 percent rating, but no 
higher, should be assigned.  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  In this case, the symptomatology associated with 
residuals of facial trauma with multiple fractures does not 
more nearly approximate the criteria for a higher evaluation.  
Moreover, the evidence is not so evenly balanced that there 
is doubt as to any material issue.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2003); Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001).  

Extraschedular considerations do not apply because 
exceptional circumstances have not been demonstrated.  
Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b) (2003).  The evidence does not show that residuals 
of facial trauma with multiple fractures markedly interfere 
with employment or cause frequent hospitalizations.  In 
January 2004, the veteran stated that residuals of the facial 
trauma with multiple fractures caused no occupational 
impairment.  Referral for consideration of an extraschedular 
rating is not currently warranted.  


ORDER

Entitlement to an initial rating of 30 percent for residuals 
of facial trauma with multiple fractures is granted, subject 
to the controlling laws and regulations governing the payment 
of monetary awards.  



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



